ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of --                                        )
                                                     )
The Boeing Company                                   )   ASBCA Nos. 60805, 60806, 60807
                                                     )
Under Contract No. FA8632-04-D-2450 et al.           )

APPEARANCES FOR THE APPELLANT:                           Seth H. Locke, Esq.
                                                         Andrew E. Shipley, Esq.
                                                         Andrew J. Victor, Esq.
                                                          Perkins Coie LLP
                                                          Washington, DC

APPEARANCE FOR THE GOVERNMENT:                           E. Michael Chiaparas, Esq.
                                                          DCMA Chief Trial Attorney

                                ORDER OF DISMISSAL

       The disputes have been settled. The appeals are dismissed with prejudice.

       Dated: 15 August 2017




                                                  Armed Services Board
                                                  of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA Nos. 60805, 60806, 60807, Appeals of
The Boeing Company, rendered in conformance with the Board's Charter.

       Dated:



                                                  JEFFREY D. GARDIN
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals